DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-4, 6 and 8-20 are allowed. The following is an examiner’s statement of reasons for allowance: 
The prior art, whether considered alone or in combination, fail to disclose the technical features of the claimed invention in context as a whole. Specifically the determining of a dynamic gesture recognition result according to the first dynamic gesture category prediction probability and the second dynamic gesture category prediction probability in the manner claimed as a whole, is not sufficient taught or suggested in the prior art. Although Fujimura teaches using multiple methods to determine a dynamic gesture, i.e. distance matching, skeleton matching and trajectory determination (Fujimura, [0098], [0105] and [0115]), but does not seem to teach or suggest the use of the two gesture recognition models to determine gesture category probability outputs in the manner claimed. Also, Iwamura although teach the use of determining inter-frame image difference to determine if a motion has taken place (Iwamura, [0014], determine motion if difference of two successive frames exceeds a value), but still does not seem to cure the deficiency of teaching or suggesting the use of the two gesture recognition models to determine gesture category probability outputs in the manner claimed. An updated search was performed and yielded relevant prior art 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG HUI LIANG whose telephone number is (571)272-0487.  The examiner can normally be reached on M-F 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BENJAMIN C. LEE can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DONG HUI LIANG/Primary Examiner, Art Unit 2693